Citation Nr: 9915134	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  95-00 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a lung condition as a 
result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1956 
to September 1960.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for a lung 
condition secondary to asbestos exposure.

A September 1995 rating decision denied service connection 
for hearing loss and tinnitus, and the veteran perfected his 
appeal to the Board as to these issues.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.302 (1998).  During the 
pendency of this appeal, a rating decision of September 1998 
granted service connection for hearing loss, with assignment 
of a zero percent disability rating, and for tinnitus, with 
assignment of a 10 percent disability rating.  The veteran 
has not indicated further disagreement with that decision; 
therefore, these issues are no longer before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (The issue 
of the amount of compensation for a service-connected 
disability is a different issue than entitlement to service 
connection for that disability, and a second Notice of 
Disagreement must be filed by the veteran in order to 
initiate appellate review concerning the issue of 
compensation.)

In December 1998, the Board requested a medical opinion from 
the Veterans Health Administration (VHA) in accordance with 
38 C.F.R. § 20.901(a) (1998).  In conformance with 38 C.F.R. 
§ 20.903 (1998), the veteran and his representative were 
notified at the time the VHA opinion was initially sought by 
means of a December 1998 letter.  After the opinion was 
received at the Board, in January 1999, the representative 
was provided a copy and 60 days to submit any additional 
evidence or argument in response to the opinion.  See 
38 C.F.R. § 20.903 (1998).  The veteran's representative 
submitted additional argument in an informal hearing 
presentation dated in February 1999. 


FINDINGS OF FACT

1.  The veteran's claim for service connection is plausible, 
and the RO has obtained sufficient evidence for an equitable 
disposition of this claim.

2.  The veteran does not have asbestosis.

3.  The veteran has chronic obstructive pulmonary disease.

4.  The veteran's chronic obstructive pulmonary disease is 
not the result of an inservice disease or injury, including 
exposure to asbestos.


CONCLUSIONS OF LAW

1.  The veteran has presented a well-grounded claim for 
service connection for a lung condition, and VA has satisfied 
its statutory duty to assist him in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1998).

2.  A lung condition, claimed as a result of asbestos 
exposure, was not incurred in or aggravated by active 
military service, and entitlement to service connection is 
not established.  38 U.S.C.A. §§ 1110, 1131, and 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, and 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In January 1992, the veteran filed a claim for service 
connection for chronic obstructive pulmonary disease (COPD).  
In a supporting statement, he indicated that he was treated 
for an acute upper respiratory infection during service and 
had had breathing problems on a regular basis since.  He 
submitted a medical record from Melvin Haysman, M.D., dated 
in December 1991, which showed diagnosis of COPD.  He also 
had asthma.

The veteran's service records showed that he served in the 
United States Coast Guard.  He worked as an engineman.  He 
was treated for acute upper respiratory infections and 
bronchitis during service.  All inservice chest x-rays showed 
no lung abnormalities, other than an accessory azygous lobe 
on the right.  Clinical evaluation of his lungs upon 
discharge from service was normal. 

Associated with the veteran's claims file were medical 
records from Dr. Haysman covering the period May 1985 to 
January 1986, which he had submitted in connection with a 
prior claim.  These records also showed treatment for COPD, 
as well as other lung disorders such as asthmatic bronchitis, 
upper respiratory infection, and asthma.  In May 1985, the 
veteran reported a 15-year history of breathing problems, 
including chronic wheezing and shortness of breath.  He had 
been hospitalized several times.  He indicated that he did 
not smoke cigarettes, but he had smoked two packs per day 
since age 14-15 until 14 months earlier.  He had worked in 
roofing, including work with asphalt, for 23 years.  A 
discharge summary from Candler General Hospital for 
hospitalization in July 1985 indicated, in pertinent part, 
that chest x-ray showed some COPD with perhaps pulmonary 
hypertension.  A ventilation perfusion lung scan showed 
generalized retention activity in the right hemithorax, 
consistent with pulmonary emphysema, and there were some 
perfusion defects in the right upper lobe.  The cause of the 
defects could be COPD.  The possibility of embolus was low.  
It was noted that a chest x-ray showed COPD without any acute 
pulmonary or pleural disease.  Pulmonary function tests 
(PFTs) in August 1985 showed evidence of severe COPD with 
both small and large airway involvement and a tremendous 
decrease in diffusion capacity.  PFTs in December 1985 showed 
evidence of moderately severe COPD with a decrease in 
diffusion capacity.

In July 1992, the veteran's representative submitted a 
medical record from Dr. Haysman dated in June 1992, which 
showed continued diagnoses of asthma and COPD.  

In May 1992, the veteran underwent VA examination.  He 
reported a 20-pack per year history of tobacco abuse and 
indicated that he had quit in 1984.  He stated that he had 
begun smoking during service.  He reported a history of 
asbestos exposure as an engineman during active service.  He 
complained of shortness of breath.  It was noted that he also 
had a history of symptoms suggestive of allergic rhinitis.  
Examination of his lungs showed slightly increased AP to 
lateral diameter ratios.  There was mildly decreased 
excursion, which was bilaterally symmetrical.  He had end 
expiratory wheezes present bilaterally, mostly in the bases.  
Chest x-rays showed an atelectatic band in the right mid-
lung, with no other sign of intrathoracic disease.  There was 
an incidental finding of an azygous lobe.  PFTs showed 
moderate airway obstruction.  The diagnosis was no 
obstructive airways disease - modest history of tobacco abuse 
with only 20 packs per year, suggests this may well be asthma 
in light of allergic diathesis with concurrent rhinitis.  The 
examiner indicated that the chest x-ray and PFT results were 
not available when the diagnosis was rendered.

In July 1993, the veteran submitted a statement regarding his 
alleged inservice asbestos exposure.  He indicated that he 
had served on three vessels during service as an engineman.  
He was responsible for the entire ship, including damage 
control and insulation of all lines with asbestos.  He stated 
that he was exposed to asbestos on a daily basis, as well as 
hot oil and diesel exhaust fumes and cigarette and cigar 
smoke.  He stated that since service, he had worked in the 
roofing industry from 1962 to 1985, as a machine operator, 
service inspector, and roofing inspector.  He stated that 
none of these products contained asbestos.  

The veteran submitted a lay statement from D.G., who served 
with the veteran from late 1959 until September 1960.  D.G. 
indicated that they experienced difficulty breathing when 
exposed to oil and exhaust fumes.  There was asbestos that 
would soften and fall off the lines, which would then dry out 
and get blown all over the engine room by the fans.  D.G. and 
the veteran would mix more asbestos, put it on the lines, and 
wrap the lines with tape.  They had done this twice.  The 
veteran also submitted a lay statement from W.A., which was 
consistent with D.G.'s statement.

In November 1993, the veteran underwent an additional VA 
examination.  He reported a history of severe dyspnea on 
exertion and chronic wheezing.  He stated that his symptoms 
began during service, and he reported extensive asbestos 
exposure from 1957 to 1960.  It was noted that he was 
hospitalized in February 1958 for an acute respiratory 
infection.  He stated that his respiratory symptoms had 
progressed over the years.  He was last hospitalized in 1983 
for acute respiratory symptoms.  He was being treated by Dr. 
Haysman, and Dr. Haysman's records showed diagnoses of COPD 
and asthma.  The veteran reported a mild history of smoking, 
with approximately 20 packs per year for 30 years.  PFTs 
showed severe obstructive lung disease.  It was noted that 
the chest x-ray from 1992 showed no evidence of pleural 
thickening or pleural calcifications and no evidence of 
interstitial lung disease.  Examination showed bronchial 
breath sounds in the periphery of the lungs, and the veteran 
had diffuse polyphonic wheezes.  The examiner's assessments 
included COPD, consistent with chronic severe asthma.  The 
recent chest x-ray did not demonstrate radiographic evidence 
of asbestos exposure or asbestosis.  Also, his PFTs were 
inconsistent with asbestosis.  The report of the chest x-rays 
indicated that there was extensive bullous emphysema, an 
azygous lobe, and interstitial linear opacities most marked 
in the bases adjacent to the cardiac border and diaphragm, 
which was likely the result of mild pulmonary fibrosis.  

The veteran submitted a letter from Dr. Haysman dated in 
February 1994, which indicated that the veteran was totally 
disabled due to pulmonary disability.  

A March 1994 rating decision denied service connection for a 
lung condition secondary to asbestos exposure.  In May 1994, 
the veteran submitted information regarding his duties as an 
engineman during service.  His duties included the 
maintenance and repair of internal-combustion engines, 
electrical equipment, refrigeration and air conditioning 
equipment, and boilers.  The veteran stated that every time a 
valve or pipe was repaired, he had to remove and re-install 
the asbestos insulation. 

In September 1995, the veteran submitted additional service 
medical records that had recently been recovered.  In 
September 1957, he was treated for acute pharyngitis with 
bronchitis.  Chest x-ray reports dated in January 1959 and 
January 1960 showed clear lung fields and an accessory 
azygous lobe on the right side.  In April 1960, he was 
treated for flu-like symptoms.  A chest x-ray report dated in 
August 1960 showed normal hilar and mediastinal structures; 
clear lung fields; and an azygous lobe on the right.

In November 1995, the veteran submitted a letter from Dr. 
Haysman, which indicated that the veteran had severe asthma 
and COPD.  He also submitted reports from PFTs conducted in 
July 1995 and January 1996, which showed evidence of 
moderately severe COPD.  He submitted a letter from Dr. 
Haysman dated in July 1996, which indicated that the veteran 
had clear-cut exposure to asbestos during service and clearly 
had findings of hyperinflation, severe diffuse capacity 
diminishment, and scarring of his lung, "certainly 
consistent with asbestosis."  

In December 1996, the veteran underwent an additional VA 
examination.  The veteran's reported history and the 
objective findings were consistent with those discussed 
above.  The examiner stated that the veteran had severe COPD 
with a past history of asbestos exposure.  The veteran stated 
that while in the military, he was on a ship where the 
asbestos insulation had fallen off due to the heat in the 
boiler room where he worked, and he had to repair this 
routinely.  Chest x-rays had not diagnosed asbestosis; 
however, additional x-rays would be done at this time.  It 
was noted that the diagnosis of asbestosis was a radiological 
one.  

In the clinical history provided on the x-ray request, the 
examiner indicated that the veteran had "significant 
asbestos exposure and COPD as a result of this exposure."  
The chest x-rays from December 1996 showed chronic COPD with 
relaxation atelectasis in the lower lung zones.  There was no 
hilar adenopathy or effusion.  There was no evidence of new 
opacity to suggest an infiltrate or evidence of edema.  The 
azygous fissure was a normal variant. 

The Board deemed that additional medical expertise was needed 
to render an equitable decision in this case and in December 
1998 requested a medical opinion from the Veterans Health 
Administration (VHA).  The Board asked the following 
questions:  (1) does the medical evidence of record, 
including x-rays and lung scans, show any findings consistent 
with asbestos exposure, and, if so, what are those findings; 
and (2) is it as likely as not that an obstructive lung 
disorder, such as COPD, can result from asbestos exposure?  A 
letter was received from a physician in the 
Pulmonary/Critical Care Section of the VA North Texas Health 
Care System in January 1999.  

The VHA opinion is as follows:

I have reviewed the records from the 
Board of Veterans' Appeals.  The question 
is whether this patient should be service 
connected for asbestos related lung 
disease from his exposure to asbestos 
during his time in the armed services.  
He served as an engineer-man on a Coast 
Guard Cutter.  He did have visits to 
physicians during his tour of duty.  
However, one of his respiratory illnesses 
consisted of a 'cold' or 'flu-like' 
illness.  There was another illness 
which, at first glance, I thought was 
infectious mononucleosis because of an 
associated enlarged spleen on physical 
exam, however a test many years later 
showed splenomegaly, so the mononucleosis 
may or may not be an appropriate 
diagnosis.  Regardless, he did not have 
any illness during his tour of duty, 
which would be expected to result in 
chronic respiratory illness.

All the objective data on his respiratory 
illness points toward chronic obstructive 
lung disease (COPD).  His spirometry 
shows that he has no restrictive 
component to his illness at all.  His 
chest x-ray (CXR) reports describe 
bullous changes with compression of the 
lungs inferiorly.  The CXR report dated 
November 30, 1993 mentions 'likely the 
result of mild pulmonary fibrosis', 
however the appearance of compressed lung 
from relaxation of the upper lobes due to 
the bullous disease is easily confused 
with fibrosis and his spirometry rules 
out any physiologic evidence of a 
significant fibrotic process.  On no 
report is there any mention of pleural 
involvement.  The lack of pleural 
involvement is actually an important 
point.  There is a 5 to 10 fold greater 
incidence of pleural involvement over 
parenchymal involvement in pipe fitters, 
(which is the occupational correlation 
the patient is suggesting).  If he had 
asbestosis, one would expect to see 
pleural involvement.  The patient did 
have a smoking history of sufficient 
magnitude (even considering the 
discrepancy in documentation) to be the 
risk factor for his COPD. 

His report of his exposure to asbestos, 
confirmed by two of his fellow shipmates, 
seems plausible.  I would allow that he 
did get exposed to asbestos during his 
tour of duty.  However, as an exposure 
for later development of asbestosis it is 
so trivial as to be discarded.  There are 
well-described relationships between the 
amount and duration of the exposure to 
asbestos and the extent of any subsequent 
parenchymal and pleural lung disease.  
The record also states that he worked for 
twenty years as a roofer in construction.  
I would suspect that he would have had a 
much higher exposure in that occupation 
than he could have gotten during his tour 
of duty.  However, despite both of these 
exposures, there is nothing in the record 
that suggests that he has asbestosis.  
Dr. Haysman, whose practice is limited to 
allergy and clinical immunology, is 
careful not to say that the patient 
actually has asbestosis, but rather that 
certain findings are compatible with (not 
suggestive of) asbestosis.  I would 
consider this a ploy of semantics and of 
no real support toward this patient's 
appeal.  

I do not think this patient has 
asbestosis, or any other lung disease 
associated with any exposure or condition 
connected directly or indirectly with his 
service in the Coast Guard. . . . 

The VHA opinion was provided to the veteran's representative 
in February 1999.  The veteran's representative responded 
with additional argument in a February 1999 informal hearing 
presentation to the Board, which essentially directed the 
Board to the representative's prior arguments that the 
veteran's claim was well grounded and supported by the 
evidence.


II.  Legal Analysis
A.  Well-grounded Claim

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  

A person seeking benefits under a program administered by the 
Secretary must submit a claim that is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A claim for direct 
service connection requires three elements to be well 
grounded.  There must be competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997, cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  

The veteran has presented credible evidence of exposure to 
asbestos during service.  The VA examiner in 1996 referenced 
the veteran's history of asbestos exposure and rendered a 
diagnosis of COPD based, at least in part, on the history of 
exposure to asbestos during service.  Moreover, Dr. Haysman 
concluded that the veteran had findings "consistent with" 
asbestosis.  Assuming the credibility of this evidence, the 
claim must be said to be plausible, and therefore well 
grounded.

The veteran having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, medical records have been obtained and 
examinations provided.  There is no indication of additional 
relevant evidence that would be needed to evaluate the claim 
fairly. 

There is no statute specifically dealing with asbestos and 
service-connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  However, in 
1988, VA issued a circular on asbestos-related diseases that 
provided guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in VA 
Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(January 31, 1997) (hereinafter "M21-1").

VA must analyze the veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos-
related disease can develop from brief exposure to asbestos.  
Id.  Some of the major occupations involving asbestos 
exposure include insulation work.  M21-1, Part VI, 
7.21(b)(1), p. 7-IV-3 (January 31, 1997).  

With asbestos-related claims, the Board must also determine 
whether the claim-development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. 
App. 120, 124-125 (1997) (while holding that the veteran's 
claim had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  With these claims, 
the RO must determine whether or not military records 
demonstrate evidence of asbestos exposure during service, 
develop whether or not there was pre-service and/or post-
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information discussed above.  M21-1, Part VI, 
7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).  

In this case, the record shows that the RO complied with 
these procedures.  The RO sent the veteran a letter in July 
1993 requesting these details, and he provided this 
information in July 1993.  In addition, the veteran was 
provided several VA examinations.  Therefore, VA has 
satisfied its duty to assist the veteran in developing this 
claim.


B.  Application of the Law to the Facts

The veteran's contentions regarding exposure to asbestos 
during service are plausible.  Furthermore, his service 
records indicate that his main occupation was an engineman.  
There is no evidence contradicting the veteran's assertions 
of exposure, and his assertions are consistent with his 
service occupation and duty.  Based on this evidence, 
exposure to asbestos during service is established.  See 
McGinty v. Brown, 4 Vet. App. 428 (1993) (held that the 
veteran's testimony as to the cause of his disease was not 
competent evidence of causation because the determination of 
the cause of a disease is a medical matter; however, the 
veteran was competent to testify as to the facts of his 
asbestos exposure, i.e., wearing asbestos gloves while 
performing his duties as a "hot caseman" in the Navy).

As to the remainder of the elements of the veteran's claim, 
the record includes some medical evidence supporting a 
conclusion that the veteran has lung disease as a result of 
asbestos exposure.  It also includes medical evidence that is 
not favorable to his claim.  Therefore, the Board must assess 
this evidence in rendering a decision, including an analysis 
of the credibility and probative value of the evidence, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the veteran.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 
164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Moreover, the Board may not base a decision on its own 
unsubstantiated medical conclusions, but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Evidence in support of the veteran's claim includes Dr. 
Haysman's letter from July 1996 and the VA examination report 
from 1996.  Evidence not favorable to his claim includes the 
VHA opinion and the balance of the medical evidence.  In this 
case, the preponderance of the evidence is against the claim 
for service connection for a lung condition due to asbestos 
exposure because the medical evidence unfavorable to his 
claim is more persuasive and of greater weight than the 
favorable medical evidence.

Dr. Haysman's opinion was not phrased in terms of a 
definitive diagnosis of asbestosis.  Rather, it was phrased 
as findings "certainly consistent with" asbestosis.  Dr. 
Haysman referenced no medical evidence supporting his opinion 
that the findings of hyperinflation, diffuse diminished lung 
capacity, and/or scarring of the lungs were findings 
consistent with asbestosis.  The medical evidence indicating 
that the veteran does not have asbestos-related lung disease 
is more probative than Dr. Haysman's opinion for the 
following reasons.  As the VA examiner in 1996 noted, 
diagnosis of asbestosis is based on radiological findings.  
The radiographic changes that would be indicative of asbestos 
exposure include interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum.  M21-1, Part 
VI, 7.21(a)(1), p. 7-IV-3 (January 31, 1997).  None of the 
veteran's chest x-rays, nor the lung scan, have shown any of 
these indicative changes.  The abnormal findings shown on x-
rays and cited by Dr. Haysman (hyperinflation, bullous and 
emphysematous changes, atelectasis) are not listed as 
radiographic abnormalities indicative of asbestosis.  

As the VHA opinion indicated, there is no evidence that the 
veteran has an asbestos-related disability.  The VHA opinion 
was based on review of the veteran's medical history with 
consideration of the findings of other health professionals, 
unlike Dr. Haysman's statement.  In support of the VHA 
opinion, it is noted that the veteran would have pleural 
involvement if he had asbestosis, but there has been no 
evidence of pleural involvement or significant fibrotic 
process.  Moreover, the pulmonary function tests show that he 
has obstructive respiratory disease, not restrictive disease, 
which would be asbestosis.  Dr. Haysman's opinion is not 
persuasive in light of the VHA opinion and the lack of 
findings indicative of asbestos-related lung disease.

The VHA opinion is clearly supported by the rest of the 
medical evidence.  A definitive diagnosis of asbestosis has 
not been rendered by any medical professional.  The x-ray 
reports do not show evidence of changes in the veteran's 
lungs indicative of asbestos exposure.  Rather, the abnormal 
findings have consistently been related to COPD.  The veteran 
contends that the COPD has resulted from his asbestos 
exposure, and the VA examiner in 1996 concluded such.  The VA 
examiner's opinion is not, however, persuasive.  COPD is not 
a recognized lung disorder resulting from asbestos exposure.  
See M21-1, Part VI, 7.21(a)(1) and (3), p. 7-IV-3 (January 
31, 1997).  The VHA opinion indicated that, although the 
veteran has COPD, he does not have lung disease associated 
with asbestos exposure.  The VA examiner made no reference to 
medical evidence or treatises supporting the opinion that 
COPD results from asbestos exposure.  There is also no 
indication that the VA examiner reviewed all of the veteran's 
medical records, including his service medical records, prior 
to rendering this opinion.

There is no medical evidence suggesting that the veteran's 
COPD resulted from any inservice disease or injury.  The VHA 
opinion indicated that the veteran does not have any lung 
condition related directly or indirectly to his military 
service.  His service medical records showed treatment for 
acute and transitory lung disorders, with no evidence of 
chronic lung disease.  The VHA opinion indicated that none of 
the illnesses shown during the veteran's period of service 
would be expected to result in chronic respiratory illness.  
The first post-service medical evidence of chronic lung 
disease is dated in 1985, and at that time the veteran 
reported onset of his lung-related symptomatology in 
approximately 1970.  

Furthermore, prior to his claim for compensation, the veteran 
reported that he started smoking cigarettes when he was 14-15 
years old (i.e., 1948-49) and that he smoked two packs of 
cigarettes per day until 1984.  Those statements indicated 
that he smoked over 700 packs of cigarettes per year.  After 
filing his claim for compensation, the veteran reported a 
"mild" history of tobacco abuse, consisting of 20 packs per 
year.  The VHA opinion indicated that the veteran's 
cigarette-smoking history, even accounting for the 
discrepancy, was of sufficient magnitude to be the risk 
factor for his COPD.  

The Board is cognizant of the fact that the veteran maintains 
that his lung disease is due to his inservice asbestos 
exposure.  The Board does not doubt his statements that he 
was exposed to asbestos during service; however, the veteran 
is not competent to render such an opinion.  There is no 
indication that he possesses the requisite medical knowledge 
or education to render a probative opinion that any current 
lung condition is in any manner related to his period of 
service.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board concludes that the evidence 
against the veteran's claim is more probative and of greater 
weight and, based on this evidence, finds as fact that the 
veteran does not have a lung condition as a result of his 
military service, including the claimed asbestos exposure.  
Accordingly, for the reasons and bases given above, the 
preponderance of the evidence is against the claim for 
service connection for a lung condition, and he is not 
entitled to the application of the benefit of the doubt.  See 
38 U.S.C.A. § 5107(b) (1998).  A reasonable doubt exists 
where there is an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (1998).  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
Id.  It is not a means of reconciling actual conflict or a 
contradiction in the evidence.  Id.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the origin of the veteran's lung disease.


ORDER

Entitlement to service connection for a lung condition 
claimed as a result of asbestos exposure is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


